Citation Nr: 1501480	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  09-30 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a rating higher than 30 percent for post-operative residuals of testicular cyst with left orchitis.

2.  Entitlement to service connection for gastroesophageal reflux disorder (GERD) (claimed as "digestive problems"), including as secondary to service-connected post-operative testicular cyst with left orchitis.

3.  Entitlement to service connection for neurogenic bowel dysfunction, including as secondary to service-connected post-operative testicular cyst with left orchitis.

4.  Entitlement to service connection atonic neurogenic bladder condition (claimed as "leakage, uncontrollable bladder with catheterization"), including as secondary to service-connected post-operative testicular cyst with left orchitis.

5.  Entitlement to service connection for erectile dysfunction, including as secondary to service-connected post-operative testicular cyst with left orchitis.

6.  Entitlement to service connection for an acquired mental disorder, to include posttraumatic stress disorder (PTSD).

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty training from May 1975 to August 1975 as a member of the New York Army National Guard (NYARNG). 

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Los Angeles, California.  An October 2007 rating decision granted an increased rating from 0 to 30 percent for the post-operative testicular residuals, effective in May 2007; and, a May 2009 rating decision denied the service connection claims and also denied a TDIU.  The Veteran perfected separate appeals of those determinations.

The Veteran appeared at a Board hearing at the local RO in July 2014 before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is associated with the claims file.

The issues of entitlement to an increased rating for residuals of a testicular cyst and TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ); and are discussed in the REMAND section of this decision.


FINFINGS OF FACT

The Veteran has current GERD, neurogenic bowel dysfunction, atonic neurogenic bladder, and erectile dysfunction are proximately due to the service connected testicular cyst.

The Veteran has currently diagnosed PTSD that has been medically linked to an in-service personal assault for which there is credible supporting evidence.


CONCLUSIONS OF LAW

The criteria for service connection for GERD, neurogenic bowel dysfunction, atonic neurogenic bladder, and erectile dysfunction have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (West 2014).

The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be for an injury or disease incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Active duty includes any period of active duty for training in which an individual was disabled from a disease or injury in the line of duty.  38 U.S.C.A. § 101(24) (West 2014). 

Establishing service connection requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection will also be granted for disability that results from a service connected disease or disability.  38 C.F.R. § 3.310(a) (2014).

In July 2014, a private physician and a physicians assistant provided a detailed history and examined the Veteran.  They reported that they had been treating the Veteran for a prolonged period for injuries sustained in an assault (discussed further below) that took place during service in 1975.  They concluded that the Veteran was credible and concluded that current GERD, atonic neurogenic bladder and erectile dysfunction were the result of the service connected testicular cyst.  They explained that medication to control pain from the assault had caused GERD symptoms.  They also noted that the injuries had required "apparent" bladder surgery ant that there had been periods of bladder and bowel incontinence.  

They did not specifically opine as to the neurogenic bowel dysfunction, but did discuss bowel incontinence and the opinion would appear to apply equally to that disability.  An April 2009 VA treatment note includes an assessment that the Veteran has neurogenic bowel dysfunction associated with spinal cord disorder.  The private opinion associated the spine disorder with the in-service assault.

The private opinion has not been confirmed in every detail, but it is largely consistent with the known record.  The opinion is definitive and supported by a rationale.  It is therefore adequate.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).

There is no opinion or evidence contrary to the opinion of the private physician and physician's assistant.  Accordingly, the evidence is at least in equipoise and service connection for GERD, neurogenic bowel dysfunction, atonic neurogenic bladder, and erectile dysfunction is granted.

PTSD

Establishing entitlement to service connection for PTSD, specifically, requires: (1) medical evidence showing a diagnosis of the condition; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor. A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a) (2013, 2014), which provides that all psychiatric diagnoses must conform to the fourth edition of the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (hereinafter DSM-IV or DSM-V). 38 C.F.R. § 3.304(f). 

When a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident. 38 C.F.R. § 3.304(f)(5) (2014).  In the case of claimed personal assault, an after-the-fact medical opinion can serve as the credible supporting evidence of the stressor. Menegassi v. Shinseki, 638 F.3d 1379, 1382-83 (Fed. Cir. 2011);

A VA psychiatrist has diagnosed the Veteran as having PTSD and opined that it was causally connected to the Veteran's claimed July 1975 in-service assault by drill instructors.  The service treatment records consistently note the Veteran's reports that he was kicked in the groin by a drill sergeant and his subsequent complaints of chronic pain.  Service treatment records also note subsequent entries of left hip pain after the Veteran reportedly fell off of a bed; the fact he was kicked two days earlier is also noted.  Another July 1975 entry notes a complaint related to the left eye after the Veteran ran into a wall; and an August 1975 entry notes neck pain times 5 days.  Another entry notes the Veteran as tense and staring straight ahead.  The examiner commented that the Veteran was uncooperative and showed signs of underlying hostility.  A mental health appointment was recommended.  

This evidence shows a diagnosis of PTSD linked by medical evidence to an in-service stressor for which there is credible supporting evidence.  The requirements for service connection for PTSD are satisfied and the claim is granted.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for GERD is granted.

Service connection for neurogenic bowel dysfunction is granted.

Service connection for atonic neurogenic bladder disorder is granted.

Service connection for erectile dysfunction is granted.

Service connection for PTSD is granted.


REMAND

The Veteran was not afforded a VA examination for his increased rating claim.  The October 2007 rating decision notes the testicular disability was evaluated analogously, see 38 C.F.R. § 4.20 (West 2014), and awarded the maximum schedular rating for urinary tract infection (UTI).  See 38 C.F.R. § 4.115a (2014).  The rating decision did not, however, explain why a higher rating was not appropriate for voiding obstruction.  Evidence added to the record during the appeal process indicates that the Veteran must wear absorbent materials for incontinence.

The initial ratings assigned for the conditions granted service connection in this decision could have an impact on the TDIU claim.  The Veteran does not currently meet the percentage requirements for service connection for TDIU.  38 C.F.R. § 4.16(b) (2014).  The Board could not grant TDIU in the first instance and this issue must be referred to VA's Director of Compensation and Pension (C&P) for initial consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).  VA also has a duty to obtain an opinion on what effect the service-connected disabilities have on the Veteran's ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Arrange a genitourinary (GU) examination of the Veteran to determine the current nature and severity of the post-operative testicular disorder with orchitis.  The claims file must be provided for review by the examiner as part of the examination.

2.  Obtain an opinion as to whether the service connected disabilities would preclude the Veteran from maintaining employment for which his education and experience would otherwise qualify him.  The examiner should note review of the claims folder; and provide reasons for the opinion.

3.  If there is any period during the appeal when the Veteran did not meet the percentage requirements for TDIU, but was unemployed; refer the case to the Director of C&P for adjudication in accordance with 38 C.F.R. § 4.16(b) (2014).

4.  If the decision remains in any way adverse to the Veteran, issue a supplemental statement of the case (SSOC).
  
The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


